Citation Nr: 0022870	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1995 and had 2 years, 11 months, and 6 days of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for 
rheumatoid arthritis.  In May 1999, the Board remanded the 
claim for further development.  The case was returned to the 
Board in July 2000.

It is noted that the veteran properly appealed claims of 
service connection for hearing loss of the left ear and 
tinnitus to the Board; however, by an October 1999 RO 
decision, her claims were granted.  As an award of service 
connection is considered a full grant of benefits on appeal, 
the claims regarding hearing loss of the left ear and 
tinnitus are not before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


REMAND

This case was remanded by the Board of Veterans' Appeals in 
May 1999.  This case must now be remanded again because the 
physician who examined the veteran in September 1999 did not 
answer the questions asked by the Board, and the RO did not 
assure that the instructions in the remand were followed.

The remand of May 1999 included instructions to have the 
veteran examined and to have the examining physician provide 
responses to several specific questions.  The examination 
report was apparently prepared using a standard form, with no 
attention to the specific questions noted in the Board's 
remand.  The RO accepted the examination report and returned 
the claim to the Board.

Additionally, efforts must be made to obtain any outstanding 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 
 
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Court or the Board confers on a veteran the 
right to compliance with the remand orders, as a matter of 
law, and the Secretary of VA has a concomitant duty to ensure 
compliance with the terms of a remand.  As there was not full 
compliance with the Board's May 1999 remand (as noted above), 
the case must again be remanded to the RO.  Id.  The veteran 
is hereby informed that the duty to assist is not a one-way 
street; she is obligated to comply with the VA's requests for 
information, in a timely fashion.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask her to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated her for 
rheumatoid arthritis since 1998, 
particularly including but not limited to 
the VA facilities in Richmond and 
Columbia, Virginia.  The RO should then 
contact the identified sources and obtain 
copies of the records, following the 
procedures of 38 C.F.R. § 3.159.

3.  The veteran should be scheduled for a 
VA examination by a rheumatologist to 
evaluate the nature and severity of her 
service-connected rheumatoid arthritis.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  Testing should include X-
ray studies.  All findings should be 
reported in detail.  The examination 
report should include responses to the 
following medical questions:

(a)  How often does the veteran have 
incapacitating exacerbations or 
rheumatoid arthritis? 

(b)  Does rheumatoid arthritis result in 
symptom combinations productive of 
definite impairment of health? 

(c)  What objective examination evidence 
supports a finding that there are symptom 
combinations productive of impairment of 
health?  

(d)  Is rheumatoid arthritis 
characterized by weight loss and anemia, 
productive of a severe impairment to her 
health? 

(e)  Does rheumatoid arthritis result in 
constitutional manifestations, associated 
with active joint involvement, which are 
totally incapacitating?

If the veteran does not have rheumatoid 
arthritis as an active process, the 
examiner is asked to answer the following 
questions, in light of all the evidence:  

(f)  What are the chronic residuals (such 
as limitation of motion or ankylosis) of 
the rheumatoid arthritis? 

(g)  In what joints are there chronic 
residuals? 

(h)  For each joint in which there are 
chronic residuals, what objective 
manifestations (such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion) confirm the presence of 
limitation of motion? 

(i)  For each joint in which there are 
chronic residuals in the form of 
limitation of motion, what are the exact 
ranges of motion? 

(j)  For each joint in which there are 
chronic residuals in the form of 
ankylosis, is the ankylosis favorable or 
unfavorable? 

(k)  For each joint in which there are 
chronic residuals, does the veteran have 
weakened movement, excess fatigability, 
incoordination, or pain on use?  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms.

(l)  For each joint in which there are 
chronic residuals, does pain 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time? If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

The veteran must be properly informed of 
the scheduled examination, and she should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claim for an increased rating for 
rheumatoid arthritis based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied.  If 
the matter is not resolved to her 
satisfaction, she and her representative 
should be sent a supplemental statement 
of the case.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

